Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
In regard to claim 1, Kim et al. (U.S. App. 2020/0019804) teaches a display apparatus including a large-area fingerprint sensor (see Figs. 4-6 entire display panel that can selectively deactive/activate pixel group areas), comprising: a display panel displaying an image (See Para. 172, LCD, OLED, etc.); a touch panel sensing a touch of a finger (see Para. 172 touch screen); a fingerprint sensor including a plurality of fingerprint pixels and recognizing a fingerprint of the finger (see Para. 67-68); a fingerprint sensor driver driving the fingerprint sensor and including a controller driving the fingerprint sensor and a fingerprint recognizer recognizing a fingerprint by using sensing signals received from the fingerprint sensor (see Para. 67-68 fingerprint detection and authentication); and a controller driving the touch panel (see at least Para. 84), wherein the controller provides a sensing gate signal to sensing gate lines included in a first touch block determined to be touched by touch position information received from the controller, among m (where m being an integer of 2 or greater) number of gate lines included in the fingerprint sensor (see at least Figs. 4-6 isolating a touched area and enabling gate lines for the fingerprint sensing area).
Kim does teach the concept of separate drivers (See Abstract).
Mizuhashi et al. (U.S. App. 2017/0285846) teaches drivers and sensing lines (see at least Fig. 1 and Para. 150 and Fig. 10). 
In regard to claim 12, Kim et al. (U.S. App. 2020/0019804) teaches a display apparatus comprising: a touch panel sensing a touch (see Para. 172 touch screen); a controller driving the touch panel (see at least Para. 67-68 and 84); a fingerprint sensor recognizing a fingerprint of a user's finger including a plurality of fingerprint pixels and m number of gate lines and (where m and n being an integer of 2 or greater) (see at least Figs. 4-6 isolating a touched area and enabling gate lines for the fingerprint sensing area); a fingerprint sensor including controller driving the fingerprint sensor and a fingerprint recognizer recognizing the fingerprint of the user's finger by using sensing signals received from the fingerprint sensor, wherein the controller provides a gate signal to only gate lines included in a first touch block and the fingerprint recognizer generates fingerprint information (see Figs. 4-6 entire display panel that can selectively activate/deactive pixel group areas with enabled gate lines).
Mizuhashi et al. (U.S. App. 2017/0285846) teaches a separate touch driver and a driver for fingerprint and n sensing lines and by using sensing signals received through sensing lines included (see at least Figs. 1 and 10 and Para. 150). 
Cho et al. (U.S. App. 2013/0314343) teaches in a second touch block (see at least Fig. 4).
The references neither singularly nor in combination teach the most recent amendment incorporating previously indicated allowable subject matter including wherein the driver comprises: a driving signal provider providing driving signals to the fingerprint sensor; and a sensing gate signal provider providing sensing gate signals to the m sensing gate lines, wherein the sensing gate signal provider provides the sensing gate signal to the sensing gate lines included in the first touch block among the m sensing gate lines in claim 1 and a driving signal provider providing driving signals to the fingerprint sensor; and a sensing gate signal provider providing sensing gate signals to the m sensing gate lines, wherein the sensing gate signal provider provides the sensing gate signal to the sensing gate lines included in the first touch block among the m sensing gate lines in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694